GARRARD, Judge,
concurring in result.
In my view our legislature was both informed and deliberate when it chose “vehicle” as the operative term in Indiana Code Section 9-30-5-1 [operating with at least .10% alcohol or with a controlled substance in the person’s blood] and Indiana Code Section 9-30-5-2 [operating while intoxicated]. Not only was the more restrictive operative term “motor vehicle” used in other vehicle offense statutes, it was the term chosen to define the offense under Indiana Code Section 9-30-5 where the operation results in serious bodily injury [Indiana Code Section 9-30-5-4] or death [Indiana Code Section 9-30-5-5].
Accordingly, whether a moped is a motorized bicycle but not a motor vehicle is not the question. It was, and is, clearly a vehicle. *227As such the court erred in granting post-conviction relief.
I therefore concur in the result reached.